DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 08/19/2021. Claims 4, 14, 16, and 20 have been canceled. Claims 23-25 have been added. Claims 1-3, 5-13, 15, 17-19, and 21-25 are pending in the case. Claims 1, 13, and 21 are independent claims.

Claim Objections
Claims 11, 12, 15, 19, 22, and 24-25 are objected to because of the following informalities:
Claim 11:
Line 3 recites “the second collinear” where “the second collinear direction” was apparently intended.
Claim 12:
Claim 12 is replete with errors, including: omitting articles before nouns (e.g. “changing position…” instead of “changing a position,” “changing a  position of a subpage,” etc.) and improperly repeating the antecedent basis for the “position” and “a page” limitations. 
Claim 15:
Line 2 recites “is vertical direction” where “is a vertical direction” was apparently intended.
Claim 19:
Line 1 recites “The computing device of claim 18
Claim 22:
Line 1 improperly reintroduces the term “instructions” (whose antecedent basis had already been established in line 3 of parent claim 21).
Claims 24-25:
These amendments do not comply with 37 CFR 1.121. Although these claims are marked as “(New),” they each contain markings as if they were previously included and amended herein.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 22, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Claim 10 recites “wherein the one or more locked subpages of the first set of subpages are not accessible from the first page or the second page.” The original specification does not appear to have sufficient support for this claim. In other words, in the original specification, even when locked, all of the subpages that are associated with a corresponding main page are still eventually accessible from at least one (first or second) main page (e.g. locking a page does not render it to become wholly inaccessible, it just introduces a temporary obstacle by requiring a password, but the locked subpages remain accessible if a correct password is entered). 
Claim 22 recites “locking the second page to prevent the second page from being presented when the first input is received.” In parent claim 21, “the second page” was defined as corresponding to a (second) main page. The original specification does not appear to have sufficient support for locking main pages per se as currently recited in claim 22 (e.g. the original specification only appears to offer examples where subpages are locked). 
Claim 25 recites “wherein the first collinear direction is a diagonal direction relative to the second collinear direction.” In parent claim 13, “the first collinear direction” is defined with respect to accessing the first set of subpages. The original specification does not appear to offer sufficient support for the feature of being able to access a same first set of subpages from their associated (first) main page (and/or to persist scrolling along the diagonal direction (in fact, a “diagonal” direction as claimed is never explicitly mentioned in the original specification).   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 11-13, 15, 17, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano (US Patent Application Pub. No. 2013/0135236, hereinafter “Yano”).

As to independent claims 1, 13, and 21, Yano shows a method [¶ 12], a computing device [¶ 13], and a concomitant system [¶ 13], comprising:
presenting a first page on a display screen [e.g. presenting a first home screen on display 2A (fig. 4, ¶ 42)], the first page: 
including a first application icon for launching a first application [“Icons can be arranged on the home screen of the smartphone 1. A plurality of icons 50 are arranged on a home screen 40 illustrated in FIG. 4. Each of the icons 50 is previously associated with an application installed in the smartphone 1. When detecting a gesture for an icon 50, the smartphone 1 executes the application associated with the icon 50 for which the gesture is detected. For example, when detecting a tap on an icon 50 associated with a mail application, the smartphone 1 executes the mail application.” (¶ 43)]; and 
being a first main page that is associated with a first set of subpages [see, e.g. in fig. 6 & ¶ 81, how a first page/home screen is a first main page that is associated with a first set of subpages (e.g. home screens 40d (labeled “2-1”) and/or 40g (labeled “3-1”) in lower layers) | for further context/examples, see also figs. 6-10; ¶¶ 72 & 80-86], each subpage in the first set of subpages: 
corresponding to and originating from the first main page; and being accessible from the first main page by moving the first main page in a first collinear direction [see, e.g. in fig. 6 & ¶ 81, how each subpage in the first set of subpages (e.g. home screens 40d (labeled “2-1”) and/or 40g (labeled “3-1”) in the lower layers) corresponds to and originates from the first main page 40a, and is accessible from the first main page by moving the first main page in a first collinear direction (e.g. either a diagonal direction (¶ 38) or a vertical direction (¶ 137))];
 receiving a first input {in a first direction}, the first input causing the first page to move in a second collinear direction; and in response to receiving the first input, causing presentation of a second page on the display screen [“With displays another home screen in the same layer in accordance with a flick gesture in the left or right direction […]” (¶ 86) | see also figs. 6 & 8-9, ¶¶ 95 & 101], the second page:
including a second application icon for launching a second application [“[…] As illustrated in FIG. 6, the smartphone 1 imposes restrictions such that the icons 50 arranged on the home screen 40 a in the first layer are different from icons arranged on the home screen 40 b in the first layer. […]” (¶ 83)]; and 
being a second main page that is associated with a second set of subpages [see, e.g. in fig. 6 & ¶ 81, how a second main page/home screen (e.g. home screen 40b) is a second main page (e.g. another main page in the first layer) that is associated with a second set of subpages (e.g. home screens 40e (labeled “2-2”) and/or 40h (labeled “3-2”) in lower layers) | for further context/examples, see also figs. 6-10; ¶¶ 72 & 80-86], each subpage in the second set of subpages: 
corresponding to and originating from the second main page; and being accessible from the second main page by moving the second main page in the first collinear direction [see, e.g. in fig. 6 & ¶ 81, how each subpage in the first set of subpages (e.g. home screens 40e (labeled “2-2”) and/or 40h (labeled “3-2”) in lower layers) corresponds to and originates from the first main page 40b, and is accessible from said second main page by moving the second main page in the first collinear direction (e.g. either a diagonal direction (¶ 38) or a vertical direction (¶ 137))]. 

As to dependent claim 2, Yano further shows:
 further comprising receiving a second input, the second input causing the second page to move in the second collinear direction to present a third page on the display screen [“The finger F1 of the user performs a leftward flick on the home screen 40 b at Step S23. When detecting a leftward flick on the home screen 40 b, the smartphone 1 displays the home screen 40 c being a home screen located to the right of the home screen 40 b, instead of the home screen 40 b, on the display 2A at Step S24. […]
At Step S24, the smartphone 1 displays the home screen 40 c on the display 2A. […]” (¶¶ 98-99)]. 

As to dependent claims 3 and 15, Yano further shows:
 wherein the first collinear direction is a vertical direction relative to the display screen [“[…] the up and down directions of the home screen may be the first direction. In the first, second, and third examples, the smartphone 1 displays such that the displayed home screen is turned and another home screen appears from under the displayed home screen when moving layers and changing home screens. […]” (¶ 137)] 
and the second direction is a horizontal direction relative to the display screen [“With respect to the home screen, the smartphone 1 displays another home screen in the same layer in accordance with a flick gesture in the left or right direction […]” (¶ 86)]. 

As to dependent claims 5 and 17, Yano further shows:
 wherein the second page and its subpages are cyclically presentable on the display screen [e.g. the second (main) page and its (second) subpages are cyclically presentable on the display screen (figs. 6-10; ¶¶ 72-76, 80-86, 103, 112-118, & 125)]. 

As to dependent claim 6, Yano further shows:
 wherein causing presentation of the first set of subpages is performed in a continuous scrolling mode [Applicant is respectfully reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.1 Thus, merely mentioning the names of modes does not in itself require the ideal functionality or scope intended for each mode unless the actual steps or metes and bounds for each mode are explicitly claimed. Moreover, Yano also teaches what appeared to be Applicant’s intended features behind a “continuous scrolling mode” throughout figs. 6-10; ¶¶ 72-76, 80-86, 103, 112-118, & 125.]. 

As to dependent claim 11, Yano further shows:
 presenting representations of a plurality of main pages, the representations being arranged in the second collinear, the plurality of main pages including at least the first page and the second page [e.g. presenting representations (e.g. locators 51a) of a plurality of main pages, the representations being arranged in the second collinear, the plurality of main pages including at least the first page (e.g. the locator 51a filling in the leftmost circle icon in accordance with the “1-e.g. the locator 51a filling in the circle icon that is second from the leftmost circle icon in accordance with the “1-2” indicator 53b for the second main page) | fig. 6, ¶¶ 95-99]. 

As to dependent claim 12, Yano further shows:
 further comprising performing at least one of the following based on received input: entering an editing mode for pages; changing position of a page among the pages; adding a page among the pages; adding a main page; adding a subpage of the main page; changing position of  subpage of the main page; changing position of the subpage of the main page; and changing position of the main page among a plurality of main pages [“When the number of home screens or the number of layers is increased or decreased by the user's setting, the smartphone 1 stores in the storage 9 layer number information indicating the positional relationships of the home screens configured hierarchically. […]” (¶ 82)
“[…] The smartphone 1 can increase or decrease the number of home screens in each layer, and increase or decrease the number of layers to which the home screens belong. The smartphone 1 can determine the number of layers to which the home screens belong in accordance with the user's setting.” (¶ 85) | For further context/examples, see also ¶¶ 72 & 108-110]. 


As to dependent claim 23, Yano further shows:
wherein the first page and the second page are presented using a program launcher [e.g. the first page and the second page are presented using a control program 9A (¶¶ 59-65)], the program launcher configured as a root level of a hierarchical file structure [e.g. the program launcher is configured as a root level of a hierarchical file structure (fig. 6; ¶¶ 71-75)].

As to dependent claim 24, Yano further shows:
wherein the first page and the second page are presented in a user interface provided by a desktop launcher [e.g. the first page and the second page are presented in a user interface provided by a desktop launcher (figs. 4 & 6-10; ¶¶ 42-45 & 59-65)].

As to dependent claim 25, Yano further shows:
wherein the first collinear direction is a diagonal direction relative to the second collinear direction [“[…] The flick is performed, in many cases, with a finger moving along one direction. The flick includes “upward flick” in which the finger moves upward on the screen, “downward flick” in which the finger moves downward on the screen, “rightward flick” in which the finger moves rightward on the screen, “leftward flick” in which the finger moves leftward on the screen, “diagonally left upward flick” in which the finger moves in the diagonally left upward direction on the screen, “diagonally left downward flick” in which the finger moves in the diagonally left downward direction on the screen, “diagonally right upward flick” in which the finger moves in the diagonally right upward direction on the screen, diagonally right downward flick” in which the finger moves in the diagonally right downward direction on the screen, and the like. […]” (¶ 38)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 19, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Yano in view of Narendra et al. (US Patent Application Pub. No. 2013/0305351, hereinafter “Narendra”).

As to dependent claim 7, Yano further shows a feature wherein one or more of the first set of subpages are “restricted” (Yano: ¶¶ 83 & 109). In lieu of simply pointing to the considerable breadth of the term “locked” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover (including the aforementioned “restricted” aspect), it is potentially conceded that Yano does not appear to explicitly recite “wherein one or more of the first set of subpages are locked” as apparently intended. In an analogous art, Narendra shows:
wherein one or more of the first set of subpages are locked [“In addition to non-password-protected desktop screens, mobile device 300 includes at least one password protected desktop screen 450. A user may navigate from a non-password-protected desktop screen (e.g., 310) to a password protected screen (e.g., 450) by gesturing with gesture 314. When mobile device 300 recognizes gesture 314 while displaying a non-password-protected desktop screen, the mobile device requires an additional layer of authentication prior to navigating to the password protected desktop screen.” (Narendra: ¶ 29)].

One of ordinary skill in the art, having the teachings of Yano and Narendra before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Narendra’s locking mechanisms into Yano. The rationale for private-use icons” (Yano: ¶ 109), and Narendra confirms that enforcing said privacy via locking would have improved the user experience and security because it “prevents unauthorized access” (Narendra: ¶ 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yano and Narendra (hereinafter, the “Yano-Narendra” combination) in order to obtain the invention as recited in claim 7.

As to dependent claim 8, Yano-Narendra further shows:
 wherein attempting to access the one or more locked subpages of the first set of subpages causes a password query interface to be displayed [“FIG. 5 shows a password protected desktop screen prompting for a password in accordance with various embodiments of the present invention. Mobile device 300 prompts for a password when a gesture is recognized that attempts to navigate from a non-password-protected desktop screen to a password-protected desktop screen. As shown in FIG. 5, a mobile wallet desktop screen may be password protected, and mobile device 300 prompts for the password when a gesture is recognized that attempts to navigate to the mobile wallet desktop screen.
Note that the desktop screen indicator 520 has changed to signify the location of the password protected mobile wallet desktop screen 450 in the logical orientation shown in FIG. 4. After the user enters the password and it is validated, then the navigation to the password protected mobile wallet desktop screen is allowed. An example mobile wallet desktop screen is shown in FIG. 6.” (Narendra: ¶¶ 35-36)]. 

As to dependent claim 9, Yano-Narendra further shows:
wherein the one or more locked subpages of the first set of subpages are accessible using a special gesture input [See how a “special” gesture (e.g. a “gesture 314 {that} requires multiple movements, such as connecting imaginary dots in sequence on touch sensitive display device 302” (Narendra: ¶ 30) enables accessibility to the one or more locked subpages of the first set of subpages (Narendra: ¶ 38). Moreover, see any of Yano’s equally-“special” gesture input alternatives enables accessibility to the one or more locked/restricted/private subpages of the first set of subpages (Yano: ¶¶ 38, 75, 83, 100-109, & 112).]. 

As to dependent claim 10, Yano-Narendra further shows:
wherein the one or more locked subpages of the first set of subpages are not accessible from the first page or the second page [“As shown in FIG. 5, a mobile wallet desktop screen may be password protected, and mobile device 300 prompts for the password when a gesture is recognized that attempts to navigate to the mobile wallet desktop screen.
Note that the desktop screen indicator 520 has changed to signify the location of the password protected mobile wallet desktop screen 450 in the logical orientation shown in FIG. 4. …
password may be routed to a smartcard secure element for validation. The smartcard secure element may be in any location …” (Narendra: ¶¶ 35-37) | See also Narendra: ¶¶ 44, 68, 78, & 94]. 

As to dependent claim 19, Yano further shows a feature wherein one or more of the first set of subpages are “restricted” (Yano: ¶¶ 83 & 109). Nonetheless, Yano does not appear to explicitly recite accessing one or more of the first set of subpages  via a “password” per se. In an analogous art, Narendra shows:
wherein one or more of the first set of subpages are accessible via a password [“FIG. 5 shows a password protected desktop screen prompting for a password in accordance with various embodiments of the present invention. Mobile device 300 prompts for a password when a gesture is recognized that attempts to navigate from a non-password-protected desktop screen to a password-protected desktop screen. As shown in FIG. 5, a mobile wallet desktop screen may be password protected, and mobile device 300 prompts for the password when a gesture is recognized that attempts to navigate to the mobile wallet desktop screen.
Note that the desktop screen indicator 520 has changed to signify the location of the password protected mobile wallet desktop screen 450 in the logical orientation shown in FIG. 4. After the user enters the password and it is validated, then the navigation to the password protected mobile wallet desktop screen is allowed. An example mobile wallet desktop screen is shown in FIG. 6.” (Narendra: ¶¶ 35-36)].

private-use icons” (Yano: ¶ 109). Moreover, Narendra confirms that enforcing said privacy via a password would have improved the user experience and security because it “prevents unauthorized access” (Narendra: ¶ 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yano and Narendra (hereinafter, the “Yano-Narendra” combination) in order to obtain the invention as recited in claim 19.

As to dependent claim 22, Yano further shows a feature wherein one or more of the first set of subpages are “restricted” (Yano: ¶¶ 83 & 109). It is also noted that, as currently recited, “to prevent the second page from being presented when the first input is received” amounts to an intended use/result, and thus lacks considerable patentable weight for purposes of prior art analysis. Nonetheless, in lieu of simply pointing to the considerable breadth of the term “locking” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover (including the aforementioned “restricted” aspect), it is potentially conceded that Yano does not appear to explicitly recite “instructions for locking the second page to prevent the second page from being presented when the first input is received” as apparently intended. In an analogous art, Narendra shows:
instructions for locking the second page to prevent the second page from being presented when the first input is received [“In addition to non-password-protected desktop screens, mobile device 300 includes at least one password protected desktop screen 450. A user may navigate from a non-password-protected desktop screen (e.g., 310) to a password protected screen (e.g., 450) by gesturing with gesture 314. When mobile device 300 recognizes gesture 314 while displaying a non-password-protected desktop screen, the mobile device requires an additional layer of authentication prior to navigating to the password protected desktop screen.” (Narendra: ¶ 29)].
One of ordinary skill in the art, having the teachings of Yano and Narendra before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Narendra’s locking mechanisms into Yano. The rationale for doing so would have been that Yano already explicitly explored the use case for utilizing “the second layer as a home screen for arranging private-use icons” (Yano: ¶ 109), and Narendra confirms that enforcing said privacy via locking would have improved the user experience and security because it “prevents unauthorized access” (Narendra: ¶ 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yano and Narendra (hereinafter, the “Yano-Narendra” combination) in order to obtain the invention as recited in claim 22.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“[…] the method enables users to organize similar contents and functions (e.g., frequently used applications or widgets) in the same vertical column of pages for efficient page navigation.”

The Office respectfully disagrees. It is noted that the features upon which Applicant relies (e.g. “to organize similar contents and functions (e.g., frequently used applications or widgets),” a “same vertical column of pages,” and “efficient page navigation”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993). 

“[…] The amended independent claims clarify that (i) the display screen presents a first page comprising a set of subpages that (a) originate from the first page and (b) are accessible by swiping/scrolling in a first collinear direction (e.g., vertically) from the first page and (ii) in response to swiping/scrolling in a second collinear direction (e.g., horizontally) from the first page, the display screen presents a second page comprising a corresponding set of subpages. […]”

The Office respectfully disagrees with Applicant’s assessment/characterization of what the claims allegedly clarify. In other words, as currently recited, neither the first nor the second set of subpages are explicitly required to be in actuality presented within the metes and bounds of independent claims 1, 13, and 21. Instead, the claims merely require that there be at least some type of association between a given main page and a corresponding set of subpages, and that each subpage be accessible” in at least some manner based on the contingent condition of moving a given main page in a “first collinear direction.” 

“Notably, Narendra does not teach or suggest that (i) the non-password-protected desktop screens are main pages from which the password-protected desktop screens originate (ii) the password- protected desktop screens are subpages of the non-password-protected desktop screens, or (iii) each password-protected desktop screen associated with a password-protected desktop screen can be accessed by swiping in a single collinear direction from that non-password-protected desktop screen. […]”

The Office respectfully disagrees. First, Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above (the reliance on the Yano reference for the features of independent claims 1, 13, and 21). Moreover, even if Narendra were still the main reference being relied upon for this feature, it is respectfully submitted that the vertical/hierarchical relationship between Narendra’s password- and non-password-protected desktop would have still reasonably read on the argued aspects as currently recited.

“Yano fails to compensate for the deficiencies of Narendra. Yano discloses a device for displaying different home screens in various layers of a display. For example, when a horizontal swipe gesture is detected on the home screen, the same home screen may be displayed on the swiped-to page. See Yano, Abstract; Figure 7. On the other hand, when a vertical swipe gesture is detected on the home screen, a different home screen may be displayed on the swiped-to page. Id. The Office Action characterizes Yano as teaching the moving of a display screen non-orthogonally to a received input. See Office Action, pg. 6. Without conceding to the correctness of this characterization, Applicant submits that Yano does not (and is not alleged to) teach the above-recited limitations of claim 1 as amended.”

The Office respectfully disagrees. As shown above, Yano does (and is alleged to) teach the above-recited limitations of claim 1 as amended. 

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993).